                                                    Livingscapes Inc
                                                      PROFIT AND LOSS
                                                         January 2021


                                                                                                            TOTAL
Income
 40100 Unapplied Cash Payment Income                                                                       -442.61
 41000 Sales of Product Income                                                                            4,604.19
 42000 Services                                                                                          35,123.67
Total Income                                                                                            $39,285.25
GROSS PROFIT                                                                                            $39,285.25
Expenses
 60000 Advertising & Marketing                                                                              402.75
 60200 Bank Charges & Fees                                                                                  157.91
 61100 Insurance
  61110 General Liability Insurance                                                                       1,667.47
 Total 61100 Insurance                                                                                    1,667.47
 61400 Meals & Entertainment
  61420 Meals - Officers Only                                                                                 4.37
  61430 Meals - Employees (Meetings)                                                                        261.09
  61470 Entertainment - Officers Only                                                                        52.25
 Total 61400 Meals & Entertainment                                                                          317.71
 61600 Office Expenses                                                                                      260.82
 62000 Legal & Professional Services
  62010 Accounting & Administrative                                                                         350.00
 Total 62000 Legal & Professional Services                                                                  350.00
 62200 Rent & Lease (Buildings)                                                                           2,510.93
 62400 Repairs & Maintenance                                                                              1,602.66
 62500 Materials & Supplies                                                                              13,530.96
 62600 Telephone & Internet                                                                                 255.19
  62620 Cell Phone                                                                                          115.07
 Total 62600 Telephone & Internet                                                                           370.26
 63000 Taxes Paid
  63010 Local Taxes                                                                                           8.54
 Total 63000 Taxes Paid                                                                                       8.54
 63210 Salaries & Wages
  63221 Wages (Hourly) - Regular Pay                                                                     24,696.28
 Total 63210 Salaries & Wages                                                                            24,696.28
 67010 Dump & Waste Management                                                                              163.35
 67300 Fuel                                                                                               2,170.57
 69000 Uncategorized Expense                                                                                561.49
Total Expenses                                                                                          $48,771.70
NET OPERATING INCOME                                                                                    $ -9,486.45
NET INCOME                                                                                              $ -9,486.45




               Case 3:20-bk-03561            Doc 31-1 Filed 02/15/21 Entered 02/15/21 12:08:47   Desc
                                              Tuesday, February 9, 2021 08:33 PM GMT-06:00                     1/1
                                                    Profit-Loss Page 1 of 1
